ERNEST DONNER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Donner v. CommissionerDocket No 22523.United States Board of Tax Appeals16 B.T.A. 761; 1929 BTA LEXIS 2526; May 28, 1929, Promulgated *2526 Phillip C. Donner,16 B.T.A. 758">16 B.T.A. 758, followed.  Frederick L. Pearce, Esq., and Edward R. Burt, C.P.A., for the petitioner.  Bruce A. Low, Esq., for the respondent.  GREEN *761  In this proceeding the petitioner seeks a redetermination of his income tax for the calendar year 1922, for which year the respondent has determined a deficiency in the amount of $5,385.49.  The only question involved in this proceeding is whether a loss sustained by a corporation in 1921 may be claimed by a partnership *762  which succeeded it in business, as a deduction for the year 1922 under the provisions of section 204 of the Revenue Act of 1921.  FINDINGS OF FACT.  The petitioner and Phillip Donner are members of a partnership Donner & Co., which is engaged in the business of manufacturing hatters' fur.  It has been stipulated that the evidence, admissions, and stipulation of fact in the appeal of Phillip Donner, Docket No. 22524, are to be accepted in this proceeding.  No additional evidence was offered in the instant case.  The findings of fact in Phillip Donner, Docket No. 22524, will be adopted as the findings of fact in this proceeding. *2527  OPINION.  GREEN: Since both the facts and the question at issue are the same as were before us in , we will adopt as our opinion in this case, the opinion which we have this day promulgated in the above-mentioned proceeding.  Judgment will be entered for the respondent.